Name: Council Regulation (EEC) No 1359/77 of 20 June 1977 amending Regulation (EEC) No 447/68 laying down general rules for intervention buying of sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  EU finance;  trade policy
 Date Published: nan

 Avis juridique important|31977R1359Council Regulation (EEC) No 1359/77 of 20 June 1977 amending Regulation (EEC) No 447/68 laying down general rules for intervention buying of sugar Official Journal L 156 , 25/06/1977 P. 0007 - 0007 Greek special edition: Chapter 03 Volume 18 P. 0164 Spanish special edition: Chapter 03 Volume 12 P. 0212 Portuguese special edition Chapter 03 Volume 12 P. 0212 Finnish special edition: Chapter 3 Volume 9 P. 0014 Swedish special edition: Chapter 3 Volume 9 P. 0014 COUNCIL REGULATION (EEC) No 1359/77 of 20 June 1977 amending Regulation (EEC) No 447/68 laying down general rules for intervention buying of sugar THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organization of the market in sugar (1), as last amended by Regulation (EEC) No 1110/77 (2), and in particular Article 9 (5) thereof, Having regard to the proposal from the Commission, Whereas the intervention prices for white and raw sugar have been fixed, with effect from 1 July 1977, without taking account of the levy provided for in Article 8 of Regulation (EEC) No 3330/74 ; whereas the producer's effective market price at the ex-factory stage is one which necessarily takes into account the said levy which is payable at that stage ; whereas, therefore, the same rule should apply when sugar is put on sale by the intervention agency, which is also required to pay the said levy when such sugar is marketed; whereas Council Regulation (EEC) No 447/68 of 9 April 1968 laying down general rules for intervention buying of sugar (3), as last amended by Regulation (EEC) No 2274/70 (4), should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 In Article 3 of Regulation (EEC) No 447/68 the following paragraph 2a is hereby inserted: "2a. The selling price or the minimum selling price at the time when the sugar is put on sale shall take into account the levy which is referred to in Article 8 of Regulation (EEC) No 3330/74 and which applies during the sugar marketing year in which the sugar is put on sale." Article 2 This Regulation shall enter into force on 1 July 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxemburg, 20 June 1977. For the Council The President J. SILKIN (1)OJ No L 359, 31.12.1974, p. 1. (2)OJ No L 134, 28.5.1977, p. 1. (3)OJ No L 91, 12.4.1968, p. 5. (4)OJ No L 246, 12.11.1970, p. 3.